DETAILED ACTION
The present Office action is in response to the amendments filed on 28 DECEMBER 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 22, 25, and 28 have been amended. No claims have been cancelled or added. Claims 1-20 were previously withdrawn. Claims 21-28 are pending and herein examined.

Response to Arguments
Applicant's arguments filed 28 DECEMBER 2020 have been fully considered but they are not persuasive.
Concerning the 35 U.S.C. § 112(a) rejections they are herein withdrawn.
Concerning the 35 U.S.C. § 103 rejections, Applicant alleges the following:
“By the Examiners admission in the Office Action (see Office Action paragraphs 7 and 8), original claims 21-23 include subject matter from Figs. 4c, 5c, and 6c. Therefore, the combination of elements in claims 21-23 are non-obvious combinations, and the 35 USC 103 rejections must be withdrawn.” (Remarks, p. 2.)
Upon further review of the claims, the subject matter of claim 21 appears to contain subject matter that is pertinent to every species, because they are generic to all species, and otherwise subject matter pertinent to the elected species. Therefore, 

Interview Summary
The Examiner contacted Applicant’s representative in an Examiner-Initiated Interview on 03/26/2021 in an attempt to move prosecution forward. It was indicated to Applicant’s representative that claims 25-28 are in condition for allowance and through an Examiner’s amendment the application can be placed in condition for allowance. Applicant’s representative declined cancelling claims 1-24 or any other amendment at this time. The Examiner also invites Applicant’s representative to an interview upon receipt of this Office action to discuss potential allowability in view of claims 25-28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,299,130 B2 (hereinafter “Mulligan”) in view of U.S. Publication No. 2016/0327950 A1 (hereinafter “Bachrach”).
Regarding claim 21, Mulligan discloses a measurement system (col. 1, ll. 13-14, “unmanned vehicles that autonomously track vehicles and/or other unmanned vehicles”) comprising: 
a first system (FIG. 1, vehicle 12; FIG. 4, moving ground station 403) comprising a ground station configured to receive video stream images(col. 3, ll. 37-39, “UAV 10 includes a global positioning system (GPS) receiver and transmits current coordinates to vehicle 12. Vehicle 12 may also include a GPS receiver;” col. 3, ll. 62-63, “UAV 10 may include a camera for recording images and may transmit those images to vehicle 12;” FIG. 13 depicts an Earth-Centered, Earth-Fixed (ECEF) Cartesian coordinate system (e.g., x, y coordinates)); 
a second system (FIG. 1, UAV 10; FIG. 4, UAV 401) comprising an aerial platform configured to (FIG. 19 depicts the UAV hovering over the designated area) and a vertical camera scoring unit (VCSU) (FIG. 4, autopilot hardware and software 405), said platform and VCSU comprising: 
an inertial measurement unit (IMU) configured to measure orientation and movement (col. 6, ll. 27-31, “an inertial navigational system (e.g., a gyroscopic ; 
a global navigation satellite system (GNSS) (col. 6, ll. 60-61, “GPS receiver 711”) configured to determine geo-reference coordinates of a reference point (col. 6, ll. 60-61, “UAV 700 determines position and velocity information about itself from GPS information”); 
a camera system (FIG. 7, camera 709) and mounting system (FIG. 9, camera 903 mounted on a left wing 905) configured to orient the camera towards the measurement area underneath the first system (FIGS. 1 and 2 depict the camera towards the measurement area under vehicles 12 and 22, respectively), said camera operable to capture said video stream of images of the measurement area (FIGS. 1 and 2 depict the real time video being captured of the measurement area), wherein said camera system and mounting system is configured (FIGS. 1 and 2 depict collecting video images over land and water, respectively) for point or distance measurement or for velocity determinations of vehicles or objects traversing through each of the plan view video images (col. 1, ll. 50-52, “obtains images around the convoy’s position provide information about potential hostile activity.” Note, when determining a location of hostile activity in the images it is point measurement); 
wherein said second system is configured to compute a single absolute geodetic point position (col. 6, ll. 60-61, “UAV 700 determines position and velocity information , said camera communicates said video stream and data to said first system (col. 3, ll. 62-63, “UAV 10 may include a camera for recording images and may transmit those images to vehicle 12;” col. 6, ll. 60-61, “UAV 700 determines position and velocity information about itself from GPS information”) wherein a point, distance, and velocity results are computed (FIG. 19 depicts a path planner for the UAV that includes the UAV position over time at a given velocity that is simulated at the ground station).
Mulligan fails to expressly disclose select a first and second image from said video stream that is correlated with geographic x, y coordinates of a measurement area;
aerial platform configured to maintain a stationary hover over said measurement area; and
orient the camera directly plumb downward.
However, Bachrach teaches select a first and second image from said video stream that is correlated with geographic x, y coordinates of a measurement area (FIGS. 12A-12D discloses touching (e.g., selecting) the live image feed (e.g., images) for controlling the FDA 100 (e.g., UAV));
aerial platform configured to maintain a stationary hover over said measurement area ([0104], l. 23, “the quadcopter can maintain a hover”); and
orient the camera directly plumb downward ([0049], l. 8, “image capture from looking straight down”).
Additionally, Bachrach also determines measurements utilizing an IMU and GNSS for performing the functionalities of the UAV (FIG. 13, IMU 1328 and GPS 1320).
.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,299,130 B2 (hereinafter “Mulligan”) in view of U.S. Publication No. 2016/0327950 A1 (hereinafter “Bachrach”), and further in view of Park et al., “A New Nonlinear Guidance Logic for Trajectory Tracking” (hereinafter “Park”).
Regarding claim 22, Mulligan and Bachrach disclose all of the limitations of claim 21, as outlined above. Mulligan and Bachrach fail to expressly disclose further comprising control sections configured for determining miss distances from a virtual target location using said first and second systems, wherein said virtual target location can comprise a geodetic position, latitude and longitude, representing an actual location on an ocean surface being targeted that lacks a physical real-world target located thereon.
However, Park teaches further comprising control sections configured for determining miss distances from a virtual target location using said first and second systems, wherein said virtual target location can comprise a geodetic position, latitude and longitude, representing an actual location on an ocean surface being targeted that lacks a physical real-world target located thereon (p. 2, Section II, FIG. 1 depicts the guidance of a UAV by using a reference point on a desired path and determining .
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have a flight path trajectory tracking, as taught by Park (FIG. 1), in Mulligan and Bachrach’s joint invention. One would have been motivated to modify Mulligan and Bachrach’s joint invention, by incorporating Park’s invention, to provide for superior performance in guiding unmanned air vehicles (p. 1).
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,299,130 B2 (hereinafter “Mulligan”) in view of U.S. Publication No. 2016/0327950 A1 (hereinafter “Bachrach”), and further in view U.S. Patent No. 5,378,155 (hereinafter “Eldridge”).
Regarding claim 23, Mulligan and Bachrach disclose all of the limitations of claim 21, as outlined above. Mulligan and Bachrach fail to expressly disclose further comprising control sections configured for determining and computing relative miss distances from a floating spherically shaped target in open ocean, where the target can represent a vehicle being engaged or tracked.
However Eldridge teaches further comprising control sections configured for determining and computing relative miss distances from a floating spherically shaped target in open ocean, where the target can represent a vehicle being engaged or tracked (FIG. 5 discloses the communication process for determining hit or misses of 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have a relative miss distance, as taught by Eldridge (FIG. 5), in Mulligan and Bachrach’s joint invention. One would have been motivated to modify Mulligan and Bachrach’s joint invention, by incorporating Eldridge’s invention, to reduce the cost expenses for infrastructure and maintenance in combat operations (col. 2, ll. 61-68).
Regarding claim 24, Mulligan and Bachrach disclose all of the limitations of claim 21, as outlined above. Mulligan and Bachrach fail to expressly disclose further comprising a scoring system that determines geodetic score and relative miss score respectively based in part on the geodetic location.
However, Eldridge teaches further comprising a scoring system that determines geodetic score and relative miss score respectively based in part on the geodetic location (col. 3, ll. 31-33, “determine the flight trajectory of the missile and to determine whether or not the missile hit the target aircraft;” FIG. 10 discloses the use of GPS 11-15 for geodetic positioning of all the vehicles).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have a scoring system, as taught by Eldridge (col. 3, ll. 31-33), in Mulligan and Bachrach’s joint invention. One would have been motivated to modify Mulligan and Bachrach’s joint invention, by incorporating Eldridge’s invention, to reduce the cost expenses for infrastructure and maintenance in combat operations (col. 2, ll. 61-68).

Allowable Subject Matter
Claims 25-28 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STUART D BENNETT/Examiner, Art Unit 2481